In 1831 Adam Moore made his will, in which he gave to his wife, Hannah Moore, the whole of his property, after the payment of his debts, during her natural life, except such part as she might choose not to retain, and he directed such part to be sold by his executors, and the proceeds to be put out at interest until her death, and then to be divided. He then gave to her one-third of the proceeds of the sale, and the whole of the increase of the estate, except the negroes. He further directs that, after the death of his wife, his boy, George Washington, shall be emancipated. The defendant Emberson was appointed one of the executors. Mrs. Moore died, and by her last will appointed the plaintiffs her executors, and the bill is filed for an account, and, among other things, charges that the testatrix, by her will, gave to the plaintiff Creswell the boy Washington, to be emancipated as soon as the laws will permit; that the defendant, after the death of Mrs. Moore, sold the boy Washington, as the property of his testator, and that during the life of the testatrix, Mrs. Moore, he hired out for several years, a valuable negro boy, (152)  and received a large sum therefor, and claimed the money as belonging to the estate of Adam Moore.
The answer of the executors of A. Moore admits the contents of their testator's will to be, as set out in the bill, the sale of Washington and the hiring out of Stephen, and that the amount of his hire is in their hands. *Page 117 
They aver, as to Stephen, that, apprehending that the perishable property and the other property directed to be sold would not pay the debts, they obtained an order from the county court to sell Stephen, but as the deficiency was not large, and the negro was willed to Mrs. Moore for her life, at her request, instead of selling him, they hired him out for the purpose of paying the debts.
No more of the pleadings are set out than are necessary to bring in view the question submitted to this Court at this time.
The bill was filed at September Term, 1841, and the answer at Spring Term, 1843. Upon a hearing, a decree for an account was made, and at the same term, by an order of court, the case was referred to a commissioner. The order of reference was as follows: "On motion of the plaintiff's counsel, it was ordered that this cause be referred to J. P. Caldwell, to take an account and report to the next court of and concerning the assets of Adam Moore, deceased, etc., the amount of that portion of it belonging to the late Hannah Moore, and that he report the facts in relation to the bequest and sale of the slave Washington, etc." At Spring Term, 1848, the commissioner made his report, and, among other things, reported: (1) That the negro boy Washington belonged to the plaintiff Creswell, and he, now assenting to the sale, is entitled to recover the amount he sold for, with interest, as set forth in the report.
2. That as the hire of Stephen, I decide that the plaintiffs, as the executors of Hannah Moore have a right to recover the same, with interest, as stated.                                         (153)
3. Of the growing crop of corn and hay, I decide they properly belong to the estate of Hannah Moore, and that the plaintiffs had a right to recover the same.
To this report the defendants filed the following exceptions:
1st. That the commissioner has adjudged the title of the slave Washington to be in the plaintiff Creswell, and has accordingly charged for the said plaintiff the value of the slave against the defendant, whereas the title to the said slave was in the next of kin of Adam Moore, and the plaintiffs are not of the next of kin.
2d. That the commissioner has charged the defendants with the hire of the boy Stephen, and adjudged the value thereof to the plaintiffs, when the same constitutes no charge against the estate of Adam Moore, and should form no part of this account, the plaintiffs' remedy being wholly a legal one, if any, against the defendants individually.
3d. That the defendants are charged in the said account with the sum of $288 for certain corn and hay belonging to the plaintiffs, as executors of Hannah Moore, and which they should have taken care of, but for which the defendants, as executors of Adam Moore, are not liable to account in this suit, the plaintiffs having a clear remedy at law. *Page 118 
The 4th, 5th, and 6th exceptions were abandoned, as not being supported by testimony.
The first exception is sustained. The plaintiff claimed the negro Washington under the will of Mrs. Moore. She had but a life estate. In making her will she doubtless thought, and the commissioner has acted under a similar impression, that as the negro Washington was given to her for life, and the subsequent disposition was void, she took an absolute estate in him under the will of her husband, Adam Moore. It is true that the direction given for his emancipation was void, (154)  as being contrary to law, but Mrs. Moore's interest in him was not thereby enlarged. By the express provisions made for her, she has an estate but for life. With her death that interest ceased — she had nothing to leave to another. Washington, therefore, upon her death, passed either to the next of kin of Adam Moore or sunk into the residuum, if there was one. This has been repeatedly declared by the Court. The latest case on the subject (and we hope it will be the last) is that ofLemmond v. Peoples, ante, 137. The slave Washington, therefore, or his value, is in the hands of the defendant Emberson, as of the estate of Adam Moore.
The second exception is overruled. It appears that Stephen was one of the negroes left to the widow during her life, and to her also the testator gave, after the payment of his debts, the whole increase of the estate except the negroes. The defendant Emberson admits that he did hire out Stephen for the purpose of paying debts; that, with that view, he obtained an order from the county court to sell Stephen, but at the request of Mrs. Moore as the balance of the debts to be paid was small, he, instead of selling, hired him out. It turned out afterwards that the hire of Stephen was not required to pay the debts, and the money is in his hands. The consent of the executor to a legacy is necessary. He is not obliged to part with the property until the debts of the testator are discharged, and it appears that the defendant did not assent to the legacy as to Stephen, but neither Stephen nor his hire became necessary, and the widow was entitled under the will to both. The hire of Stephen is in the hands of the defendant Emberson, for the use of the plaintiffs, representatives of Mrs. Moore. The third exception is overruled. The exception is that the hay and corn, for which the sum of $288 is allowed by the commissioner, belong to the plaintiffs as executors of Hannah Moore, but for which the estate of Adam Moore is not liable to (155)  account in this suit, the plaintiffs having a clear remedy at law, *Page 119 
The question attempted to be raised is not open. It was disposed of by the decree made on the hearing for an account. The other exceptions are overruled, there being no evidence to support them. The report of Commissioner Caldwell is in all things confirmed, except as to the slave Washington.
PER CURIAM.                                   Decree accordingly.
Cited: Hudson v. Pierce, 43 N.C. 128.